department of the treasury internal_revenue_service washington d c date o f f ic e o f c h ief c o u n sel number info release date cc pa apjp tpsmith cor-131293-01 re employer identification numbers dear this letter responds to your request dated date for information regarding the internal_revenue_service rules for applying for employer identification numbers eins in certain situations in your letter you stated that your client is a tax-exempt_organization that owns a number of hospitals currently the hospitals are not separate exempt_organizations but are merely operating units of the one tax-exempt_organization however all of the hospitals except one have applied for and obtained separate eins your client plans to merge into another related exempt_organization in the future you are specifically concerned about the hospitals’ eins after the merger takes place1 you asked whether a newly purchased hospital as an operating_unit may have its own ein whether after the merger the hospitals may continue to use their existing eins and whether the hospital currently using your client’s ein may continue using your client’s ein after the merger below is a general description of the applicable law regarding eins generally sec_6011 of the internal_revenue_code code provides that every person required to make a return or statement shall include therein the information 1for information concerning predecessor successor employer rules involving carryover wage_base for employment_tax purposes please see sec_3121 and sec_3306 of the code and sec_31 a - b and b -1 b of the regulations on employment_taxes and collection of income_tax at the source cor-131293-01 required by the forms or regulations sec_6109 provides that when required by regulations prescribed by the secretary any person required under the authority of title_26 to make a return statement or other document must include in the return statement or other document the identifying number as may be prescribed for securing the proper identification of such person sec_301_6109-1 of the regulations on procedure and administration provides that an ein is the proper identifying number for nonindividuals including trusts partnerships or corporations publication tax-exempt status for your organization offers guidance to tax- exempt_organizations about eins according to publication if the central organization does not have an ein it must send a completed form ss-4 application_for employer_identification_number with its exemption application in addition the publication provides that each subordinate must have its own ein even if it has no employees a subordinate organization is a chapter local post or unit of a central organization the central organization must send with the group exemption application a completed form ss-4 on behalf of each subordinate not having an ein therefore if an organization has subordinate organizations each subordinate should have an ein publication understanding your ein offers guidance to taxpayers concerning when a new ein is needed for a corporation according to publication a new ein is needed if a subsidiary of a corporation currently uses the parent’s corporate ein a business is a subsidiary of a corporation a corporation becomes a partnership or a sole_proprietorship or a new corporation is created after a statutory merger however a new ein is not needed if a business is a division of a corporation or if after a corporate merger the surviving corporation uses its existing ein this letter is a general information_letter only and intended only to provide you with general guidance for determining how to comply with applicable law it describes well established interpretations or principles of tax law without applying them to a specific set of facts it is advisory only and has no binding effect if you would like a ruling based on your specific facts please submit a request pursuant to revproc_2001_1 2001_1_irb_1 if you have any further questions please call sincerely donna welch acting assistant to the branch chief branch administrative provisions judicial practice
